DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0279888).
[claim 16] A structure, comprising: a first substrate (222, fig. 8) comprising at least one electronic component (220, 238, 232 fig. 8, [0029]),  a semiconductor layer (122, fig. 8, [0019])  extending on the first substrate, and a continuous metal layer (left 224 only, fig. 8, [0022], [0030], left 224 is continuous as it is a single unbroken element) between said first substrate and said semiconductor layer, wherein the semiconductor layer is a layer of SixGe1-x, wherein 0 < x < 1 [0019], wherein the structure successively comprises, from at least one electronic component of the first substrate to the semiconductor layer, the continuous metal layer (left 224, fig. 8); a layer of a binary or ternary metal alloy (124, fig. 8, [0022]); and a dielectric layer (inherent dielectric layer/material must surround metal lines 132 on the sides and on the top so the metal 
[claim 19] The structure of claim 16, wherein the at least one electronic component comprises a transistor, a memory, a photodetector, a diode, a laser, a switch, an amplifier and/or a filter [0029].  

Allowable Subject Matter
Claims 1-15 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art fails to disclose or reasonably suggest the limitations: [claim 1]” a second bonding metal (c) bonding the first substrate and the second substrate through the first and second bonding metal layers, the bonding step being carried out at a temperature lower than or equal to 400C and (d) removing a part of the second substrate so as to transfer the layer of SixGei-x onto the first substrate, the removing comprising at least selectively chemically etching a layer of the second substrate relative to the SixGei-x layer”  and [claim 20] “wherein the stack successively comprises, from the base substrate :a layer of silicon-germanium having a composition gradually varying over its thickness, a layer of silicon-germanium having a constant composition over its thickness, a layer of SiyGe1-y, wherein 0 < y < 1 and y different from x, the layer of SiyGe1-y having a different composition from that of the layer of silicon germanium having a constant composition over its thickness so as to constitute an etching barrier layer  relative to the layer of SixGe1-x ; and the layer of SixGe1-x ” in combination with the remaining limitations of each claim
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMAR MOVVA/Primary Examiner, Art Unit 2898